                                                        Case 2:20-cv-00623-WBS-DB Document 50 Filed 08/31/20 Page 1 of 2


                                                 1

                                                 2

                                                 3

                                                 4

                                                 5

                                                 6

                                                 7

                                                 8
                                                                            UNITED STATES DISTRICT COURT
                                                 9
                                                                          EASTERN DISTRICT OF CALIFORNIA
                                                10

                                                11
MCDERMOTT WILL & EMERY LLP




                                                     MOESES NAFFAA, Individually and              Case No. 2:20-CV-00623-WBS-DB
                                                     on behalf of all others similarly situated
                                                12
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                                   Plaintiff,                     ORDER CONTINUING THE RULE 26(F)
                                                13
                                                           v.                                     CONFERENCE
                                                14
                                                     CIRCLE K STORES, INC., THE                   Complaint Filed: March 1, 2019
                                                15   CIRCLE K CORPORATION and                     FAC Filed:       June 21, 2019
                                                     DOES 1 through 100 inclusive
                                                16
                                                                    Defendants.
                                                17

                                                18

                                                19
                                                20

                                                21

                                                22

                                                23

                                                24

                                                25

                                                26
                                                27

                                                28



                                                                                             ORDER
                                                       Case 2:20-cv-00623-WBS-DB Document 50 Filed 08/31/20 Page 2 of 2


                                                 1         Having considered Plaintiff Moeses Naffaa (“Plaintiff”) and Defendant Circle
                                                 2   K Stores, Inc.’s (“Circle K”) (Plaintiff and Defendant collectively known as the
                                                 3   “Parties”) Stipulation for a Continuance to the Rule 26(f) Conference and good cause
                                                 4   appearing thereto,
                                                 5         THIS COURT ORDERS AS FOLLOWS:
                                                 6         1.    The Rule 26(f) Conference is continued until November 9. 2020 at 1:30
                                                 7   p.m. in Courtroom 5 (WBS); and
                                                 8         2.    The Parties are required to submit a Joint Discovery Report no later than
                                                 9   October 26, 2020.
                                                10         IT IS SO ORDERED.
                                                11         Dated: August 31, 2020
MCDERMOTT WILL & EMERY LLP




                                                12
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13

                                                14

                                                15

                                                16

                                                17

                                                18

                                                19
                                                20

                                                21

                                                22

                                                23

                                                24

                                                25

                                                26
                                                27

                                                28

                                                                                           -1-
                                                                                    [PROPOSED] ORDER
